DETAILED ACTION

Notice of Pre-AlA or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





2.	The Preliminary Amendment filed on November 11, 2021, has been entered. The substitute specification filed on November 11, 2021, has been entered.






3.	Applicant’s election on March 25, 2022, of Group I without traverse (with species SEQ ID NO: 6,  ATP1A3, human synapsin promoter, bovine growth hormone polyadenylation signal and AAV8), is acknowledged. In addition, on June 7, 2021 a further election was made telephonically by Rebecca Mc Fadyen of species (SEQ ID NOs:7 and 20).



Claim Disposition

4.	Claims 1-61 have been cancelled. Claims 62-90 are pending. Claims 62-70, 72-75 and 78-85 are under examination. Claims 71, 76-77 and 86-90 are withdrawn from further consideration pursuant to 37 CFR 1.12(b), as being drawn to a non-elected invention, there being no allowable generic or linking claim. The claims are only been examined to the extent that they pertain to the elected subject matter.




Information Disclosure Statement

5.	The Information Disclosure Statement filed on November 11, 2021, has been received and entered. The references cited on the PTO-1449 Form have been considered by the examiner and a copy is attached to the instant Office action. 






Drawings

6.	The Drawings filed on November 11, 2021, have been accepted by the examiner.


Specification Objection

7.	The specification is objected to for the following informalities:
The specification is objected to
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.  The following is suggested: "Nucleic acids and methods of treating ATPase-mediated diseases".




 Claim Objection

8.	Claims 62-70, 72-75 and 78-85 are objected to for the following informalities:
For clarity it is that claim 62 is amended to read, “An isolated [[A]] nucleic acid [[comprising,]] operably linked [[,]] from 5’ to 3’, comprising:
a first inverted terminal repeat,
a promoter,
a sequence encoding an ATPase, and 
a second inverted terminal repeat.
Claims 62-70, 72-75 and 78-85 are objected to for the recitation of non-elected subject matter.
For clarity it is suggested that claim 67 is amended to read, “The nucleic acid of claim 62, wherein the sequence encoding an ATPase comprises a nucleic acid sequence at least 90% identical to SEQ ID NO:01, SEQ ID NO:02, or [[SEQ ID N0:07]] SEQ ID NO: 07”.
Appropriate correction is required.



Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


9.	Claims 62-70, 72-75 and 78-85 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre- AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AlA the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claimed invention is directed to a nucleic acid having inverted terminal repeats, a promoter and a sequence encoding an ATPase, however, the claimed invention is devoid of structural limitations (see for examples claims 62-64). Thus no correlation is made between structure and function. In addition, the claimed invention encompasses a large variable genus of structures with the recitation of “at least 90%” (see for example, claims 65 and 67).
The claimed invention as a whole is directed to a large genus and the claims are not commensurate in scope with the disclosure in the specification. The instant specification fails to provide adequate description for the large genus encompassed in the claims. Thus, it can be concluded that the specification fails to provide a representative number of species for the claimed genus to show that applicant was in possession of the claimed genus. A representative number of species means that the species, which are adequately described, are representative of the entire genus. The claimed invention encompasses the administration of insulin as set forth in the instant specification, however, is not limited to that embodiment.
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, by
functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed" (See page 1117). The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed" (See Vas-Cath at page 1116). The skilled artisan cannot envision the detailed chemical structure of the encompassed genus of protease, and therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993).
Therefore, for all these reasons the specification lacks adequate written description, and one of skill in the art cannot reasonably conclude that the applicant had possession of the claimed invention at the time the instant application was filed.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

10.	Claims 62, 81 and 85 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by ULTRAGENYX PHARMACEUTICAL (WO2020/142653, January 4, 2019).
ULTRAGENYX PHARMACEUTICAL teach a nucleic acid operably linked to two inverted terminal repeat, promoter, and a ATPase coding sequence (see FIG. 1).  The reference teaches an AAV vector and a composition (see pages 1-3). Therefore, the limitations of the claims are met by the reference.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


11.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

12.	Claim(s) 62-69 and 78-85 is/are rejected under 35 U.S.C. 103 as being unpatentable over ULTRAGENYX PHARMACEUTICAL (WO2020/142653, January 4, 2019) in view of  Domon et al. (US Patent No. 7,473531, January 2009).
ULTRAGENYX PHARMACEUTICAL teach a nucleic acid operably linked to two inverted terminal repeat, promoter, and a ATPase coding sequence (see FIG. 1).  The reference teaches an AAV vector and a composition (see pages 1-3). The nucleic acid encoding the ATPase that is ATP1A3 is not disclosed in the primary reference, but is known in the art. Domon et al. teach the claimed coding sequence set forth in SEQ ID NO:7  and SEQ ID NO: 20, with a 100%  and 99% sequence identity, respectively; wherein SEQ ID NO: 7 encodes SEQ ID NO: 6 and SEQ ID NO: 20 is the nucleic acid that is operably linked to the first inverted terminal repeat, a promoter, a sequence encoding an ATPase and a second inverted terminal repeat (see abstract, paragraphs 82, 131 and the entire document).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the claimed invention as a whole because the combined teaching of the references render obvious the claimed invention. The primary reference provides all the components set forth in instant claim 62 without the sequence which is just another property of the claimed nucleic acid, however, the structure was within the skill of the ordinary artisan because it well established in the art. The secondary reference teaches the sequences and it would be obvious to modify the primary reference to add the already known structure.  Moreover, the Supreme Court pointed out in KSR, “a patent composed of several elements is not proved obvious merely by demonstrating that each of its elements was, independently, known in the prior art.” KSR, 127 S. Ct. at 1741.  The Court thus reasoned that the analysis under 35 U.S.C. 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the “inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 1741.  The Court further advised that “[a] person of ordinary skill is…a person of ordinary creativity, not an automation.” Id. at 1742. Therefore, the claimed invention was obvious to make and use at the time the invention was made and was prima facie obvious.




 Conclusion

13.	No claims are presently allowable.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE ROBINSON whose telephone number is (571)272-0957. The examiner can normally be reached on Monday-Friday from 9:00 a.m. to 5:00 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi, can be reached at (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/HOPE A ROBINSON/ 
Primary Examiner, Art Unit 1652